 


109 HR 531 IH: State Veterans Cemetery Fairness Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 531 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Case (for himself, Mr. Evans, Mr. Pallone, Mr. Bradley of New Hampshire, Mr. Bass, Mr. Strickland, Mr. Abercrombie, Ms. Carson, Mr. Farr, and Mr. Allen) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to increase the allowance for burial expenses of certain veterans. 
 
 
1.Short titleThis Act may be cited as the State Veterans Cemetery Fairness Act of 2005. 
2.Increase of allowance for the plot allowance of certain veterans 
(a)In generalSection 2303(b)(1)(A) of title 38, United States Code, is amended by inserting after $300 the following: (or, in the case of a State in which ground burial in a national cemetery is not available, the lesser of the actual costs or $750). 
(b)Effective dateThe amendment made by subsection (a) shall apply to deaths occurring on or after the date of the enactment of this Act. 
 
